                      Case 20-50684-BLS           Doc 10     Filed 10/29/20       Page 1 of 1

                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801
In Re:                                                    Bankruptcy Case No.: 18−11736−BLS
Heritage Home Group LLC
      Debtor                                              Bankruptcy Chapter: 7
__________________________________________

Alfred T. Giuliano

      Plaintiff                                           Adv. Proc. No.: 20−50684−BLS

      vs.

Classic Design Services, Inc.

      Defendant(s)

                                           JUDGMENT BY DEFAULT

       On 10/6/20, default was entered against defendant(s) Classic Design Services, Inc. The plaintiff has requested
entry of judgment by default, has filed an affidavit of the amount due, and has stated that this/these defendant(s)
is/are not in the military service. Furthermore, it appears from the record that this/these defendant(s) is/are not an
infant or incompetent person. Therefore, pursuant to Fed.R.Civ.P. 55(b)(1), as incorporated by Fed.R.Bankr.P. 7055,
judgment is entered against this/these defendant(s) in favor of the plaintiff as follows:

       Judgment is entered against defendant(s) Classic Design Services, Inc. in the amount of $142,272.18 plus court
filing costs in the amount of $350.00 .




Date: 10/29/20

                                                                              Una O'Boyle, Clerk of Court




(VAN−433b)
